Exhibit 10.1

 

COVALENT GROUP, INC.

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 28th day of September, 2005,
by and between Covalent Group, Inc., a Delaware corporation (hereinafter
referred to as the “Company”) and Lawrence R. Hoffman (hereinafter referred to
as the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has approved the Company entering
into severance agreements with certain key executives of the Company; and

 

WHEREAS, the Executive is a key executive of the Company; and

 

WHEREAS, should the possibility of a Change in Control (as hereinafter defined)
of the Company arise, the Board believes it imperative that the Company and the
Board should be able to rely upon the Executive to continue in his position, and
that the Company should be able to receive and rely upon the Executive’s advice,
if requested, as to the best interests of the Company and its shareholders
without concern that the Executive might be distracted by the personal
uncertainties and risks created by the possibility of a Change in Control.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat, or occurrence of a Change in Control of the Company,
and to induce the Executive to remain in the employ of the Company, and for
other good and valuable consideration, the Company and the Executive agree as
follows:

 

ARTICLE 1. DEFINITIONS

 

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

(a) “Agreement” means this Executive Severance Agreement.

 

(b) “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.

 

(c) “Beneficiary” means the persons or entities designated or deemed designated
by the Executive pursuant to Section 7.2 hereof.

 

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Cause” shall be determined by the Board in exercise of their good faith and
reasonable judgment, and shall mean the occurrence of any one or more of the
following:

 

(i) The willful and continued failure by the Executive to substantially perform
his duties (other than any such failure resulting from the Executive’s
Disability), after a written demand for substantial performance is delivered by
the Chairman of the Board to the Executive that specifically identifies the
manner in which the Company believes that the Executive has not substantially
performed his duties, and the Executive has failed to remedy the situation
within thirty (30) calendar days of receiving such notice; or

 

(ii) The Executive’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony; or

 

(iii) The willful engaging by the Executive in gross misconduct materially and
demonstrably injurious to the Company. However, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.

 

(f) “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:

 

(i) When a “person”, as defined in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act, becomes the beneficial owner, directly or indirectly, of securities of the
Company representing (A) more than thirty five percent (35%) of the combined
voting power of the Company’s then outstanding securities, unless such person is
subject to contractual restrictions that would preclude him from voting such
shares in a manner to influence or control the management of the Company’s
business, provided that in the event such contractual restrictions are removed,
a Change of Control will be deemed to have occurred on the effective date of
such removal or on such later date as the Executive receives actual notice of
such removal, or (B) one hundred percent (100%) of the combined voting power of
the Company’s then outstanding securities regardless of any contractual
restrictions. For purposes of this provision, “person” shall not include the
Company, any subsidiary of the Company, any employee benefit plan or employee
stock plan of the Company, or any person holding the Company’s Common Stock by
for or pursuant to the terms of such a plan; and “voting power” shall mean the
power under ordinary circumstances (and not merely upon the happening of a
contingency) to vote in the election of directors.

 

(ii) When, as a result of a vote of stockholders for which proxies are solicited
by or on behalf of any person other than the Company in accordance with the SEC
rules issued under Section 14 of the Exchange Act, or which is exempt from the
SEC proxy rules by reason of Rule 14a-2 under the Exchange Act, or as a result
of an action by written consent of stockholders without a meeting, the
“incumbent directors” cease to constitute at least a majority of the authorized
number of members of the Board. For purposes of this provision, “incumbent
directors” shall mean the persons who were members of the Board on the date
hereof, and the persons who were elected or nominated as their successors or
pursuant to increases in the size of the Board by a vote of at least an absolute
majority (and not just the majority of a quorum) of the Board members who were
then Board members (or successors or additional members so elected or
nominated).



--------------------------------------------------------------------------------

(iii) When the stockholders of the Company approve a merger, consolidation, or
reorganization, whether or not the Company is the surviving entity in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least sixty five
percent (65%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after the merger,
consolidation, or reorganization.

 

(iv) When the stockholders of the Company approve (A) the sale or other
disposition of all or substantially all of the assets the company or (B) a
complete liquidation or dissolution of the Company.

 

(v) When the Board adopts a resolution to the effect that any person has
acquired effective control of the business and affairs of the Company.

 

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group, except
for ownership of less than five percent (5%) of the stock of the purchasing
company.

 

(g) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

(h) “Disability” means permanent and total disability, within the meaning of
Code Section 22(e)(3), as determined by the Board in the exercise of good faith
and reasonable judgment, upon receipt of and in reliance on sufficient competent
medical advice from one or more individuals, selected by the Company, who are
qualified to give professional medical advice.

 

(i) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.]

 

(j) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

(k) “Good Reason” means, without the Executive’s express written consent, the
occurrence during the Window Period (as hereinafter defined) of any one or more
of the following:

 

(i) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including titles
and reporting requirements), or a material reduction or alteration in the nature
or status of the Executive’s authorities, duties, or responsibilities, from
those in effect as of ninety (90) days prior to the Change in Control, other
than an insubstantial and inadvertent act that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;



--------------------------------------------------------------------------------

(ii) The Company’s requiring the Executive to be based at a location in excess
of thirty five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s present business obligations;

 

(iii) A reduction by the Company of the Executive’s Base Salary as in effect
immediately prior to the commencement of the Window Period, or as the same shall
be increased from time to time;

 

(iv) The failure of the Company to maintain the Executive’s relative level of
coverage under the Company’s employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participates as of the date
immediately prior to the Commencement of the Window Period, both in terms of the
amount of benefits provided and the relative level of the Executive’s
participation. For this purpose, the Company may eliminate and/or modify
existing programs and coverage levels; provided, however, that the Executive’s
level of coverage under all such programs must be at least as great as is such
coverage provided to executives who have the same or lesser levels of reporting
responsibilities within the Company’s organization;

 

(v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Section 7.1 hereof; and

 

(vi) Any purported termination by the Company of the Executive’s employment that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 2.7 hereof.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

 

(l) “Total Payments” means the sum of the Executive’s Severance Benefits and all
other payments and benefits provided to the Executive by the Company that
constitute “excess parachute payments” within the meaning of Code Section
280G(b)(1). Without limiting the generality of the foregoing, Total Payments
shall include any and all excess parachute payments associated with outstanding
long term incentive grants (to include, but not be limited to, early vesting of
stock options or restricted stock).

 

(m) “Window Period” means the time period commencing ninety (90) days prior to a
Change in Control, as defined in Section (f) of this Article 1, and ending
eighteen months after the latter to occur of: (i) any of the events defined as a
Change in Control in Section ARTICLE 1; or (ii) final consummation of the
liquidation, sale or disposition of assets, or the merger, consolidation or
reorganization of the Company as described in Subsections 1(f)(iii) and
1(f)(iv).



--------------------------------------------------------------------------------

ARTICLE 2. SEVERANCE BENEFITS

 

2.1 Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 hereof, if there has
been a Change in Control of the Company and if, within the Window Period, the
Executive’s employment with the Company ends for any reason specified in Section
2.2 hereof. The Executive shall not be entitled to receive Severance Benefits if
he is terminated for Cause, or if his employment with the Company ends due to
death, Disability or due to a voluntary termination of employment by the
Executive without Good Reason.

 

2.2 Qualifying Termination.

 

The occurrence of any one or more of the following events within the Window
Period shall constitute a Qualifying Termination and shall trigger the payment
of Severance Benefits to the Executive under this Agreement:

 

(a) An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause;

 

(b) A voluntary termination of employment by the Executive for Good Reason;

 

(c) A successor company’s failure or refusal to assume the Company’s obligations
under this Agreement, as required by Section 7.1 hereof; or

 

(d) The breach by the Company or any successor company of any of the provisions
of this Agreement.

 

2.3 Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in this Article 2, the
Company shall pay to the Executive and provide him with the following:

 

(a) An amount equal to twelve (12) months’ of the Executive’s annual Base Salary
at the rate in effect at the commencement of the Window Period or any higher
rate that may be in effect from that date until the Effective Date of
Termination;

 

(b) A continuation of all benefits pursuant to any and all welfare benefit plans
under which the Executive and/or the Executive’s family is eligible to receive
benefits and/or coverage, including, but not limited to, group life insurance,
hospitalization, disability, medical and dental plans, at the same premium cost,
and at the same coverage level, as in effect as of the Executive’s Effective
Date of Termination or as of the effective date of the Change in Control,
whichever the Executive may elect. The welfare benefits described in this
Subsection 2.3(b) shall continue following the Effective Date of Termination for
twelve months; provided, however, that such benefits shall be discontinued prior
to the end of such period in the event the Executive receives substantially
similar benefits from a subsequent employer;

 

(c) Reasonable Company paid outplacement assistance, commensurate with
assistance normally provided to executive level personnel, for a period of up to
twelve (12) months following the Effective Date of Termination, or for such
longer period as the Company may agree;



--------------------------------------------------------------------------------

(d) The immediate vesting and exercisability of all stock options or other
equity incentives granted to the Executive that are not otherwise vested or
exercisable; and

 

(e) Any other accrued rights of the Executive.

 

2.4 Termination for Total and Permanent Disability. Following a Change in
Control of the Company, if the Executive’s employment is terminated due to
Disability, the Executive shall receive his Base Salary then in effect, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s retirement, insurance, and other applicable plans and programs
then in effect.

 

2.5 Termination for Death. Following a Change in Control of the Company, if the
Executive’s employment is terminated by reason of his death, the Executive’s
benefits shall be determined in accordance with the Company’s survivor’s
benefits, insurance, and other applicable programs of the Company then in
effect.

 

2.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control of the Company, if the Executive’s employment is
terminated either: (i) by the Company for Cause; or (ii) by the Executive other
than for Good Reason, the Company shall pay the Executive his full Base Salary
and accrued vacation through the Effective Date of Termination, at the rate then
in effect, plus any other amounts to which the Executive is entitled under any
compensation or benefit plans of the Company at the time such payments are due,
and the Company shall have no further obligations to the Executive under this
Agreement.

 

2.7 Notices. In the event of a transaction that would constitute a Change of
Control but for the provisions of Section 1(f)(i)(A) regarding contractual
restrictions on the acquiror, the Company will give written notice to the
Executive that no Change of Control has occurred. Likewise, in the event that
such contractual restrictions are subsequently removed, the Company will give
written notice to the Executive that a Change of Control has occurred or will
occur as of the effective date of the removal of such restrictions. Any
termination by the Company for Cause or by the Executive for Good Reason
following a Change of Control shall be communicated by Notice of Termination to
the other party. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

ARTICLE 3. FORM AND TIMING OF SEVERANCE BENEFITS

 

3.1 Form and Timing of Severance Benefits. The Severance Benefits described in
Section 2.3 hereof shall be paid in cash to the Executive in a single lump sum
as soon as practicable following the Effective Date of Termination, but in no
event beyond thirty (30) days from such date. Any payment required under this
Section 3.1, or any other provision of this Agreement, that is not made in a
timely manner will bear interest at a rate equal to one hundred twenty percent
(120%) of the applicable federal rate, as in effect under Section 1274(d) of the
Code for the month in which the payment is required to be made.



--------------------------------------------------------------------------------

3.2 Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States Federal taxes, and any other
state, city, or local taxes).

 

ARTICLE 4. EXCISE TAX GROSS UP

 

4.1 Equalization Payment. In the event that the Executive becomes entitled to
Severance Benefits, if any of the Executive’s Total Payments will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed), the Company shall pay to the Executive in
cash an additional amount (the “Gross-up Payment”) such that the net amount
retained by the Executive after deduction of any Excise Tax on the Total
Payments and any federal, state, and local income tax and Excise Tax upon the
Gross up Payment provided for by this Section 4.1, shall be equal to the Total
Payments. Such payment shall be made by the Company to the Executive as soon as
practicable following the Effective Date of Termination, but in no event beyond
thirty (30) days from such date.

 

4.2 Tax Computation. For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amounts of such Excise Tax:

 

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any Person
whose actions result in a Change in Control of the Company or any Person
affiliated with the Company or such Persons) shall be treated as “parachute
payments” within in the meaning of Section 280G(b)(2) of the Code, and all
“excess parachute payments” within the meaning of Section 280G(b)(1) shall be
treated as subject to the excise tax, unless in the opinion of tax counsel
selected by the Company’s independent auditors and acceptable to the Executive,
such other payments or benefits (in whole or in part) do not constitute
parachute payments, or unless such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the excise tax;

 

(b) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (a) above); and

 

(c) The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining the amount of the Gross Up Payment, the Executive
shall be deemed to pay Federal income taxes at the highest marginal rate of
Federal income taxation in the calendar year in which the Gross Up Payment is to
be made, and state and local income taxes



--------------------------------------------------------------------------------

at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the Effective Date of Termination, net of the maximum
reduction in Federal income taxes which could be obtained from deduction of such
state and local taxes.

 

4.3 Subsequent Recalculation. In the event the Internal Revenue Service adjusts
the computation of the Company under Section 4.2 hereof, so that the Executive
did not receive the greatest net benefit, the Company shall reimburse the
Executive for the full amount necessary to make the Executive whole, plus an
appropriate market rate of interest, as determined by the Company’s independent
auditors.

 

ARTICLE 5. THE COMPANY’S PAYMENT OBLIGATION

 

5.1 Payment Obligations Absolute. The Company’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Company
may have against the Executive or anyone else, except those arising under this
Agreement. All amounts payable by the Company hereunder shall be paid without
notice or demand. The Executive shall not be obligated to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Sections 2.3(b) hereof.

 

5.2 Contractual Rights to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

 

ARTICLE 6. LEGAL REMEDIES

 

6.1 Payment of Legal Fees. To the extent permitted by law, the Company shall pay
all legal fees, costs, including costs of litigation, prejudgment interest, and
other expenses, incurred in good faith by the Executive as a result of the
Company’s wrongful refusal to provide the Severance Benefits to which the
Executive becomes entitled under this Agreement, or as a result of the Company’s
unsuccessfully contesting the validity, enforceability, or interpretation of
this Agreement, or as a result of any conflict between the parties pertaining to
this Agreement in which the Executive is the prevailing party, or which is
settled prior to the entry of a final judgment from which no appeal can be
taken.

 

6.2 Arbitration. The Executive shall have the right and option to elect (in lieu
of litigation) to have any dispute or controversy arising under or in connection
with this Agreement settled by final and binding arbitration, conducted before a
panel of three (3) arbitrators sitting in a location selected by the Executive
within fifty (50) miles from the location of his job with the Company, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction.



--------------------------------------------------------------------------------

All expenses of any such arbitration in which the Executive is the prevailing
party, as determined by the arbitrators, including the fees and expenses of the
counsel for the Executive, shall be borne by the Company.

 

ARTICLE 7. SUCCESSORS

 

7.1 Assumption of Company’s Obligations. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effective date of
any such succession shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as he would be entitled to hereunder if
he had terminated his employment with the Company voluntarily for Good Reason.
The date on which any such succession becomes effective shall be deemed the
Effective Date of Termination.

 

7.2 Payment to Beneficiary. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amount would still be payable to him hereunder
had he continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement, to the Executive’s
Beneficiary. If the Executive has not named a Beneficiary, then such amounts
shall be paid to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.

 

ARTICLE 8. MISCELLANEOUS

 

8.1 Entire Agreement. This Agreement contains the entire understanding respect
to the subject matter hereof.

 

8.2 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.

 

8.3 Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized representative of the
Company, or by the respective parties’ legal representatives and successors.

 

8.4 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the Commonwealth of Pennsylvania shall be the controlling
law in all matters relating to this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date above first written.

 

COVALENT GROUP, INC.   LAWRENCE R. HOFFMAN, C.P.A. By:  

/s/ Scott M. Jenkins, Chair Compensation Committee

--------------------------------------------------------------------------------

 

/s/ Lawrence R. Hoffman

--------------------------------------------------------------------------------